Citation Nr: 1634825	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  14-23 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a dental disability, claimed as status-post removal of the upper teeth, for compensation purposes.  

2.  Entitlement to service connection for a dental disability for treatment purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from September 1953 to September 1955.  

This appeal came before the Board of Veterans' Appeals (Board) from a February 2014 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

A hearing before the undersigned Veterans Law Judge was held at the RO in April 2016  The hearing transcript has been associated with the record.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran does not have a current dental disability due to the loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis

2.  The Veteran sustained dental trauma in service that resulted in tooth loss.  





CONCLUSIONS OF LAW

1.  The criteria for service connection for dental disability for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 2014); 
38 C.F.R. §§ 3.381, 17.161 (2015).

2.  The criteria for class II(a) eligibility for VA outpatient dental treatment have been met. U.S.C.A. §§ 1712, 5107(b) (West 2014); 38 C.F.R. §§ 3.303(a), 3.304(d), 3.381, 17.161 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Pursuant to the duty to assist, the evidence includes the available service treatment records and VA treatment records and lay evidence.  The record indicates that the Veteran was notified about the unavailability of the service treatment records in a January 2014 letter.  The Veteran underwent VA examination in February 2014.  The record includes a probative medical opinion as to nature and likely etiology of any current dental disability.  The VA examiner reviewed the Veteran's relevant medical history and lay statements, completed an examination and other appropriate testing, and provided an opinion with rationale.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the April 2016 hearing, the VLJ asked questions intended to assist the Veteran with his claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from the American Legion.  The hearing focused on the elements necessary to substantiate a claim for service connection for dental disability, namely the existence of an in-service dental trauma and the nature of the treatment, and the Veteran, through his testimony, demonstrated knowledge of those elements.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 543; see also Dingess/Hartman, 19 Vet. App. at 486.

Legal Criteria

Service connection will be granted for a dental disease or injury of individual teeth and the investing tissue shown by the evidence to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.381(a) (2015).

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, and loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

The dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2015). The regulations governing dental claims make a fundamental distinction between "replaceable missing teeth" (see 38 C.F.R. § 3.381(a) (2015)), and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease. See 38 C.F.R. § 4.150; Simington v. West, 11 Vet. App. 41, 44 (1998).  

Replaceable missing teeth, treatable carious teeth, dental or alveolar abscesses, and periodontal disease are not disabling, and may be considered service connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment.  38 C.F.R. § 3.381(b). 

The U.S. Court of Appeals for Veterans Claims (Court) has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.   See Mays v. Brown, 5 Vet. App. 302 (1993).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161(2015). 38 C.F.R. § 3.381(a) (2015). 

The Veteran has brought a claim for benefits regarding the removal of his upper teeth after entering service.  The Veteran has reported in-service damage to "the tooth next to the front tooth."  He has reported that the tooth was cracked by something hitting the Veteran in the mouth and that all the upper teeth were then removed by the treating dental professional.  The Veteran's separation examination record documents that the upper teeth were absent and that the Veteran had a denture at the time of discharge.  

After a review of the claims file, the Board finds that the evidence shows that the Veteran is not entitled to compensation for the removal of his teeth while in service. As indicated above, missing teeth may be service connected for compensation purposes only in limited circumstances, such as when the loss is due to the loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis.  Although the record includes competent evidence of trauma to the mouth, notably the tooth next to the front tooth, there is no evidence that the trauma resulted in loss of substance of the body of the maxilla and the record indicates that the Veteran was fitted for a prosthesis.  In this regard, the Board notes that the Veteran has not reported loss of substance, the separation examination record does not report loss of substance, and the VA examiner did not find any current loss of substance of the maxilla, which suggests that there was no historical loss of substance.  The Board acknowledges that the VA examiner found loss of the alveolar process of the maxilla; the alveolar process is distinct from the "substance" of the maxilla, however.  Thus, entitlement to service connection for a dental disorder for purposes of compensation must therefore be denied as a matter of law. Sabonis v. Brown, 6 Vet.App. 426 (1994). 

However, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment. Woodson v. Brown, 8 Vet. App. 352 (1995). Various categories of eligibility exist for VA outpatient dental treatment. They include treatment for veterans who have a compensable service-connected dental disability or condition (Class I eligibility); one-time treatment for veterans having a noncompensable service-connected dental disability or condition (Class II eligibility); those having a noncompensable service-connected dental disability or condition adjudicated as resulting from combat wounds or other service trauma (Class II(a) eligibility); treatment for certain homeless and other enrolled veterans eligible for a one-time course of dental care under 38 U.S.C.A. § 2062(Class II(b) eligibility); treatment for veterans who were detained as a prisoner of war (Class II(c) eligibility); treatment for veterans who made prior applications for and received dental treatment from VA for noncompensable dental conditions, but were denied replacement of missing teeth that were lost during any period of service prior to his or her last period of service (Class IIR (Retroactive) eligibility); treatment for veterans having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability (Class III eligibility); treatment for veterans whose service-connected disabilities are rated at 100 percent by schedular rating or who are entitled to the 100 percent rating by reason of individual unemployability (Class IV eligibility); treatment for veterans who participate in a rehabilitation program under 38 U.S.C.A. chapter 31 (Class V eligibility); and treatment for veterans who are scheduled for admission or who are otherwise receiving care and services under chapter 17 of 38 U.S.C.A. and  have a dental condition that is clinically determined to be complicating a medical condition currently under treatment (Class VI eligibility). 38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. § 17.161 (2015).

The record includes competent evidence that the Veteran sustained trauma.  The Veteran has reported that this trauma, described as breaking the tooth next to the front tooth, resulted in the extraction of his upper teeth.  A VA examiner has reported that the bone loss in the Veteran's maxilla was "consistent with normal  resorption of alveolar bone resulting from long-term wear of a maxillary complete prosthesis" and that it was "reasonable to assume that the Veteran's recollection of events is correct regarding the traumatic loss of one or more of his maxillary teeth.  Resolving all doubt in favor of the Veteran, the Board finds the Veteran meets the requirement for class IIa VA outpatient dental treatment.  Specifically, the Board finds the Veteran sustained trauma to the mouth in service that resulted in "long-term" use of prosthesis that resulted in bone loss in the maxilla.  In this regard, the Board notes that service connection for treatment purposes does not distinguish between loss of substance and loss of the alveolar process.  Therefore, the appeal is granted to that extent only.


ORDER

Service connection for a dental disability for compensation purposes is denied.

Entitlement to class IIa VA outpatient dental treatment is granted



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


